DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Heath (Reg. No. 46,763) on 9.2.2022.
The application has been amended as follows: 
In claim 1, ln. 13, replace “second light blocking part” with --second light blocking parts--.
In claim 10, ln. 14, replace “second light blocking part” with --second light blocking parts--.
In claim 11, ln. 4, replace “the pixels” with –the plurality of pixels--.
In claim 19, ln. 10, replace “second light blocking part” with --second light blocking parts--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) each of the first light blocking parts has a first width in the second direction that is constant along a height of the first light blocking parts in a third direction normal to a plane defined by the first and second directions, each of the second light blocking parts has a second width in the second direction that is constant along a height of the second light blocking parts in the third direction, and the first width differs from the second width as recited within the context of the claim, (claim 10) each of the first light blocking parts has a first width in the second direction that is constant along a height of the first light blocking parts in a third direction normal to a plane defined by the first and second directions, each of the second light blocking parts has a second width in the second direction that is constant along a height of the second light blocking parts in the third direction as recited within the context of the claim, and, (claim 19) each of the first light blocking parts has a first width in the second direction that is constant along a height of the first light blocking parts in a third direction normal to a plane defined by the first and second directions, each of the second light blocking parts has a second width in the second direction that is constant along a height of the second light blocking parts in the third direction, and the first width differs from the second width as recited within the context of the claim. 
Furthermore, applicant’s arguments, see p. 10-12, filed 6/14/2022, with respect to the prior art failing to disclose or suggests independent claims 1, 10 and 19 have been fully considered and are persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894